Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
(A) at least one bioactive priming polypeptide and an inducer compound
(B) at least two bioactive priming polypeptides
(C) a callose synthase inhibitor
(D) a bacteriocide
The species are independent or distinct because they each require their own search of the prior art and they are structurally distinct. In addition, these species are not obvious variants of each other based on the current record.
The Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 7, 14-15, 22, 71, 80, 82, 85, 93, 99-100 and 105-106 are generic.
If the Applicant elects either (A) or (B) from the list above, the Applicant is required to elect a single sequence from SEQ ID NOs: 1-787 and 794-797.
The Applicant is required to elect a single embodiment of an inducer compound.
If the Applicant elects either (A) or (B) from the list above, the Applicant is required to elect a single chemical modification vis a vis claims 73-74.
If the Applicant elects either (A) or (B) from the list above, the Applicant is required to elect from the following:

 (i) a flagellin or flagellin-associated polypeptide
(ii) a retro inverso flagellin or flagellin-associated polypeptide 
(iii) a root hair promoting polypeptide (RHPP)
(iv) a retro inverso root hair promoting polypeptide (RI RHPP)
(v) a thionin or thionin-like polypeptide
(vi) a glucanase polypeptide
(vii) a serine protease polypeptide
(viii) an ACC deaminase (1-aminocyclopropane-1-carboxylate deaminase) polypeptide
(ix) an amylase
(x) a chitinase
	If the Applicant elects either (A) or (B) from the list above and the Applicant would like to elect a combination of (i)-(x), the Applicant is required to elect a single combination.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: each of the embodiments is structurally distinct from the others and the necessary search for each would encompass a non-overlapping scope. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R BYRNES whose telephone number is (571)270-3935. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R BYRNES/Examiner, Art Unit 1662                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663